El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Interpuesta apelación el 28 de marzo último contra la sentencia dictada en este caso por la Corte de Distrito de Aguadilla, el secretario de dicha corte- elevó a la Secretaría de este Tribunal Supremo una copia certificada de la trans-cripción de los autos que contiene la acusación, el indictment, la lectura de la acusación, una moción de especifica-ción, otra de sobreseimiento, las contestaciones a dichas mo-ciones, la resolución de la corte, la contestación a la acusa-ción, el veredicto del jurado, la sentencia, el escrito de ape-lación y la exposición del caso y pliego de excepciones pre-parados por el acusado y aprobados por el Juez sentencia-dor, con la conformidad del fiscal.
Así las cosas, el acusado pide a esta Corte Suprema que ordene al secretario de la corte de distrito:
‘‘ que remita .... copia .... de los siguientes documentos:
“A. — Copia de la primera acusación presentada contra el acu-sado Manuel Valentín por el delito de homicidio voluntario, de no-viembre 20 de 1924, bajo el número 2786.
“B. — Moción de especificación presentada por el acusado en diciembre 5 de 1924.
• “C. — Moción de sobreseimiento presentada por el acusado en diciembre 5 de 1924.
“D. — Resolución de la corte sobreseyendo la acusación, de diciem-bre 23 de 1924, folio 46 libro de minutas, tomo 35.
“E. — Constancia de la fecha del nuevo arresto del acusado; y
*716“F. — Constancia de la fecba en que el acusado prestó fianza para su libertad provisional, después del sobreseimiento de la pri-mera acusación.”
Examinando la transcripción elevada se observa que en la moción de sobreseimiento presentada en marzo 9, 1925, se consigna: “Por lo cual, y previa discusión de esta mo-ción y aportación de prueba, si la corte lo estima necesario para establecer los hechos alegados.” que al contes-' tar el Fiscal negó los dichos hechos alegados y que la corte llegó a conclusiones de hecho contrarias a las sostenidas por el acusado.
Siendo ello así, los documentos y constancias a que se refiere el recurrente debieron aportarse como prueba y por tanto incluirse por el propio recurrente en la exposición del caso que preparó a los efectos de su apelación. El secre-tario no estaba en la obligación de remitirlos, ni cabe, por tanto, ordenársele que los remita. No formaban parte del legajo de la sentencia.

La petición debe negarse sin perjuicio del derecho que pueda tener el apelante a cualquier otro procedimiento ade-cuado.

El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.